Title: To Thomas Jefferson from Elisha Tracy, 15 September 1808
From: Tracy, Elisha
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Norwich (Cont) Sept 15th 1808
                  
                  Please to accept my acknowledgements for your respected favour in answer to mine—its contents remain only with me—in mine I suggested to you the probability of some attempts to evade the Embargo Law—Unwilling to be found suggesting things without some Colour—Yet I extreemly regret that the single frigate Chesapeake should have furnished so many evidences of the political & moral depravity of the New England merchants—the fact was, that tho unwilling myself to draw the Executive attention to it, Yet I was well aware that a measure proceeding from the best of motives in the Goverment (I mean licencing Vessels) was abused beyond all parallel as well in proving false debts, as in carrying away supplies. one commercial House alone in this Town Under this indulgence fitted away One and twenty Vessels & had it continued a few months longer would have employed at least One hundred—regretting the indulgence was ever given I rejoiced at its discontinuance—a dangerous evil might grow out of its use, while the upright & honorable merchant was restrained, the less Conscientious & hardy obtained profitable Voyages by a Course of qualifications that may hereafter lead them to consider a Custom House Oath as a meer matter of form & thereby extreemly expose the revenue hereafter.———but a feature of more danger to the prosperity of the United States & carrying with it stronger colours of moral & political turpitude has made too much progress in the New England States—but a few Weeks since a Reverend D:D: from the State of Masechusets, & then standing in the Desk of the House, where I usually attend divine Worship after describing the administration of the general goverment in colours suited to his immagination; declared that we ought no longer to Confederate in such a Confederation—this was the first time I had heard the sentiment avowd before a public Assembly, tho I had for about four years perceived the leading Federalist cautiously beating the pulse of the people to the tune of seperation: the great body of the people even of Federalist are still opposed to such a step & did they but fully see it object, they would execrate its advocates——but they are impelled forward by the great phalanx of the pulpit the basis & the monied Interest of New England—the head quaters of this spirit is to be found in the Town of Boston & there is not a doubt in my mind but what the object in getting Town Meetings, to express sentiment respecting the Embargo is not to effect its removal; but with a view of increasing discontent & wanton calumnies, & augmenting murmurs to a state of unworthy disafection to the goverment & to work up such a state of irretation as will furnish them with a favourable opportunity to boldly avow their object;—the Centinal; Gazeette & Paladium of Boston since the 1st Sept. carries strong evidence that the late success of Federalism in New England has thrown them off their guard & if the Vermont Election (which is undoubtedly Republican) does not make them more cautious & less sanguine; they may rouse the Spirit of an indignant people before they are aware of it.
                  These suggestions are probably not new to you; at any rate I beg you dear Sir to excuse the trespass on your time & to accept them as proceeding from motives of regard to my Country; as well as high considerations of respect & much personal Esteem for yourself
                  
                     Elisha Tracy 
                     
                  
               